DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6, the recitation “the substrate” at line 2 lacks clear antecedent basis.
As to claim 8, the recitation “the substrate” at line 2 lacks clear antecedent basis.
As to claim 13, it appears that the claimed limitations are not consistent with claim 1 which requires that “a second frequency band lower than the first frequency band”, and that “the third frequency band is higher than the first frequency band or lower than the second frequency band”.  For example, if a first frequency band corresponds to a frequency band of 1427 MHz to 2690 MHz, and a second frequency band corresponds to a frequency band of 3300 MHz to 4200 MHz, then the second frequency band is NOT lower than the first frequency band as required by claim 1.
As to claims 14-16, they are rejected for similar reasons with respect to claim 13 as set forth above.
Allowable Subject Matter
Claims 1-5, 7, 9-12, 17-20 are allowed.
Uejima (US 2013/0309984) discloses a multiplexer 10 (see at least figure 1) configured to pass signals in a plurality of frequency bands, the multiplexer comprising: a first filter 13 configured to pass a first signal in a first frequency band (see paragraph [0041]); a second filter 12 configured to pass a second signal in a second frequency band lower than the first frequency band (see paragraph [0037]); and a third filter 14 configured to pass a third signal in a third frequency band.
Takata (US 2013/0229242) discloses a filter 20 (see figure 1) includes a first inductor L1 configured to form a first attenuation pole on a high-frequency side of a frequency band (see paragraph [0038]).
Regarding independent claim 1, Uejima and Takata, either alone or in combination, fails to disclose wherein the third frequency band is higher than the first frequency band or lower than the second frequency band, wherein the first filter includes a first inductor configured to form a first attenuation pole on a low-frequency side of the first frequency band, wherein the second filter includes a second inductor configured to form a second attenuation pole on a high-frequency side of the second frequency band, and wherein at least a portion of a component constituting the third filter is disposed between the first inductor and the second inductor.
Regarding dependent claims 2-5, 7, 9-12, 17-20, they are allowed for similar reasons with respect to independent claim 1 as set forth above.
Claims 6, 8, 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uejima (US 2013/0309984); Takata (US 2013/0229242); and Aiga (US 2008/0037590) disclose front end circuits.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/              Primary Examiner, Art Unit 2646